FILED
                            NOT FOR PUBLICATION                             FEB 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



THOMAS OWEN, a.k.a. Thomas “S”                   No. 07-56747
Owen,
                                                 D.C. No. CV-06-05630-CJC
               Petitioner - Appellant,

  v.                                             MEMORANDUM *

T. E. VAUGHN, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                           Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       California state prisoner Thomas Owen appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Owen contends that the Board of Prison Terms’ 2004 decision to deny him

parole was not supported by “some evidence” and therefore violated his due

process rights. The only federal right at issue in the parole context is procedural,

and the only proper inquiry is what process the inmate received, not whether the

state court decided the case correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 863

(2011) (per curiam). Because Owen raises no procedural challenges, we affirm.

      T.E. Vaughn’s motions to strike and for judicial notice, and Owen’s motion

for judicial notice, are denied.

      AFFIRMED.




                                           2                                    07-56747